Citation Nr: 1042685	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  06-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a cervical spine disability 
claimed as herniated nucleus pulposus (previously claimed as a 
neck condition).

2.  Entitlement to service connection for a cervical spine 
disability claimed as herniated nucleus pulposus.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for pes planus.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a right arm disorder.

6.  Entitlement to service connection for a headaches disorder.

7.  Entitlement to a disability rating in excess of 20 percent 
for chronic lumbosacral strain.

8.  Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left patella with mild instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a 
June 2006 rating decision, the RO declined to reopen a claim for 
service connection for pes planus; and denied service connection 
for a right shoulder disability, a right arm disability, and for 
headaches; and denied claims for increased ratings for service-
connected chronic lumbosacral strain, and chondromalacia of the 
left patella with mild instability.  The Veteran perfected 
appeals as to each of these denials.
  
In an October 2006 rating decision, the RO declined to reopen a 
claim for service connection for a cervical spine disability 
claimed as herniated nucleus pulposus on the basis that new and 
material evidence had not been received to reopen the claim.  The 
Veteran appealed from that decision.  Although the RO's March 
2007 statement of the case denied that claim on the merits, 
before reaching the underlying claim of service connection, the 
Board must first determine that new and material evidence has 
been received in order to establish its jurisdiction to review 
the merits of the previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996).

In the decision below the Board reopens the claim for service 
connection for a cervical spine disability claimed as herniated 
nucleus pulposus.  The issue of entitlement to service connection 
for cervical spine disability claimed as herniated nucleus 
pulposus, and for a right shoulder disorder, a right arm 
disorder, and for a headaches disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a cervical spine 
disability claimed as herniated nucleus pulposus (previously 
claimed as a neck condition).  The Veteran was notified of the 
decision and of his appellate rights, but he did not initiate an 
appeal.

2.  The evidence received since the May 2005 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a cervical spine disability 
claimed as herniated nucleus pulposus.

3.  In a May 2005 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for pes planus.  The 
Veteran was notified of the decision and of his appellate rights, 
but he did not initiate an appeal.

4.  None of the additional evidence received since the May 2005 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
pes planus, or raises a reasonable possibility of substantiating 
the claim.  

5.  For the period prior to July 19, 2007, the evidence of record 
demonstrates the Veteran's service-connected chronic lumbosacral 
strain, limits forward flexion to 45 degrees with no additional 
limitation due to pain; creates mild incapacity; and does not 
result in any separately diagnosed neurologic abnormalities or 
incapacitating episodes of intervertebral disc syndrome symptoms, 
or additional loss of motion on repetition of motion.  

6.  For the period beginning from July 19, 2007, the evidence of 
record demonstrates the Veteran's service-connected chronic 
lumbosacral strain, limits forward flexion to 30 degrees with no 
additional limitation due to pain; and does not result in any 
separately diagnosed neurologic abnormalities or incapacitating 
episodes of intervertebral disc syndrome symptoms, or additional 
loss of motion on repetition of motion.  

7.  The Veteran's service-connected chondromalacia of the left 
patella with mild instability is manifested by painful motion; 
but is not manifested by flexion limited to 30 degrees or less, 
or extension limited to 15 degrees or less; or by subluxation or 
lateral instability, dislocated semilunar cartilage, or malunion 
or nonunion of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The RO's May 2005 rating decision that denied service 
connection for a cervical spine disability claimed as herniated 
nucleus pulposus (previously claimed as a neck condition), is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

2.  The evidence received since the May 2005 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for a cervical spine disability 
claimed as herniated nucleus pulposus, have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's May 2005 rating decision that denied service 
connection for pes planus, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence received since the May 2005 rating decision is 
not new and material; and the requirements to reopen the 
Veteran's claim of entitlement to service connection for pes 
planus, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

5.  For the period prior to July 19, 2007 the schedular criteria 
for a disability rating in excess of 20 percent for service-
connected chronic lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242 
(2010).  

6.  For the period beginning from July 19, 2007 the schedular 
criteria for a disability rating of 40 percent and no more for 
service-connected chronic lumbosacral strain, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242 
(2010).  

7.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected chondromalacia of the left 
patella with mild instability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim. Under 38 U.S.C.A. § 5103, VA must notify the claimant of 
any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove the claim.  In any event, the Federal Circuit 
recently vacated the previous decision by the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim. Id.

The VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (VA Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
cervical spine claim in reopening that claim, further assistance 
is unnecessary to aid the appellant in substantiating the 
reopening of this claim on appeal.

Regarding the application to reopen the claim for service 
connection for pes planus, in the context of a claim to reopen, 
the VCAA requires that the Secretary look at the bases for the 
denial in the prior decision and to provide the Veteran with a 
notice letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  
The claimant must also be notified of what constitutes both "new" 
and "material" evidence pertaining to the unestablished elements 
in order to reopen the previously denied claim.  Id.

In this case, VA satisfied the notification requirements of the 
VCAA for the "new and material evidence" claim by means of a 
March 2006 letter.  Thereby, the RO has informed the appellant of 
the types of evidence needed in order to substantiate his 
application to reopen based on receiving new and material 
evidence; and informed the appellant as to the basis for the 
previous denial of the claim for service connection.  

Regarding the other claims on appeal decided below, though 
notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law prior to the 
initial adjudication, the matters decided below may be addressed 
at this time, without further remand, because no errors in notice 
are prejudicial, and the Veteran has been provided all 
information needed for a reasonable person to prove the claim.  
In any event, the Federal Circuit recently vacated the previous 
decision by the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concluding that generic notice in response to a claim for 
an increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has also satisfied the general notification requirements of 
the VCAA by means of letters sent in October 2003, October 2004, 
February 2005, March, 2006, July 2006, August 2006, July 2007, 
and May 2008.  These documents in combination provided notice of 
what part of the evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.

The RO informed the Veteran of the specific rating criteria which 
would provide a basis for the service connection and disability 
rating claims on appeal and decided below.  The RO has provided 
adequate notice of how effective dates are assigned. The claims 
were subsequently readjudicated most recently in a July 2008 
statement of the case.  To the extent the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided, the claimant was afforded a 
meaningful opportunity to participate in the adjudication of the 
claim on appeal.  In any event, the claimant has never alleged 
how any content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, he has 
not established prejudicial error in the content of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  Findings from examination 
reports are adequate for the purposes of deciding the claims on 
appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was also provided with an opportunity to present 
testimony at a hearing before the Board, however, he opted for a 
hearing before a decision review officer of the RO, which was 
conducted in June 2007.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Application to Reopen Claim Based on New and Material 
Evidence

Underlying the claims to reopen on appeal, the Veteran 
essentially claims entitlement to service connection for (1) a 
cervical spine disorder claimed as herniated nucleus pulposus, 
and (2) pes planus.  Prior to the current appeal, the RO 
previously denied service connection for these claimed disorders 
most recently in a May 2005 rating decision, from which the 
Veteran did not appeal.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  If not perfected within the allowed time 
period, rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and may 
not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).

The prior rating decision in May 2005 became final because the 
appellant failed to perfect a timely appeal from that rating 
decision as to either claimed disability.  38 U.S.C.A. § 7105(b) 
and (c).  Thus, there is a prior final decision on this matter 
with respect to the claimed (1) cervical spine disorder claimed 
as herniated nucleus pulposus, and (2) pes planus.  

Therefore, before reaching the underlying claims of entitlement 
to service connection for (1) a cervical spine disorder claimed 
as herniated nucleus pulposus, and (2) pes planus, the Board must 
first determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits of 
the previously denied claims.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

With claims to reopen filed on or after August 29, 2001, such as 
the claims here, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and "material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Here as discussed above, the last final decision on either claim 
was the May 2005 rating decision in which the RO denied service 
connection for a neck condition, and declined to reopen a claim 
for service connection for pes planus.  

Evidence that would be material in this case would be evidence 
not previously submitted that relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial; and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  Such evidence would address the basic 
elements for service connection.  

Basically, entitlement to service connection requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2010).  The Veteran essentially claims that 
he had a pre-existing pes planus disorder that was aggravated by 
service.  

The Veteran claims that he has a cervical spine disorder due to a 
fall that was caused by his service-connected left knee 
disability.  Service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  

Evidence received after the May 2005 rating decision is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).



A.  Cervical Spine Disorder Claimed as Herniated Nucleus Pulposus

In the May 2005 rating decision, the RO denied service connection 
for a neck condition on the basis that the evidence did not 
indicate a diagnosis of a chronic neck condition related to the 
service-connected chondromalacia, left patella, or related to 
service directly.  

The medical evidence available at the time of the May 2005 rating 
decision, includes service treatment records, and post-service 
private and VA medical records.  Service treatment records show 
no cervical spine complaints or abnormalities except for a 
September 1974 treatment note containing a X-ray finding of 
focalization of C5.

A June 2004 VA treatment record shows that on computed tomography 
examination of the cervical spine, the vertebral bodies were 
intact and in good alignment; and no fracture or dislocation was 
noted.  Disc spaces were well maintained, and precervical soft 
tissues appeared unremarkable.

A March 2005 VA treatment record shows that the Veteran reported 
complaints of chronic back, neck and shoulder pain.
  
The Board must determine whether new and material evidence has 
been received since the May 2005 rating decision.  The question 
is whether evidence received that was not previously submitted to 
agency decision makers at the time of the May 2005 rating 
decision, relates to an unestablished fact necessary to 
substantiate the claim for service connection; and is neither 
cumulative nor redundant of the evidence of record at the time of 
the May 2005 rating decision denial, and also raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  
None of the records at the time of the May 2005 rating decision 
denial contains evidence of a cervical spine disorder, or of an 
etiological nexus between the claimed cervical spine disorder and 
his service-connected left knee disability, or service directly.    

The evidence received since the May 2005 rating decision includes 
private and VA treatment records; and reports of VA examinations 
but not addressing the claimed cervical spine disorder.  VA 
treatment records in May 2006 show that X-ray examination of the 
cervical spine included findings of C3-C4, C4-C5, and C5-C6 small 
central herniated nucleus pulposus causing mild spinal stenosis; 
no neural foramen stenosis seen.  VA treatment records in June 
2007 show that MRI (magnetic resonance imaging) examination of 
the cervical spine included findings of C3-C4, C4-C5, and C5-C6 
small central herniated nucleus pulposus causing mild spinal 
stenosis; no neural foramen stenosis seen.  

Such evidence of a cervical spine disorder, identified as C3-C4, 
C4-C5, and C5-C6 small central herniated nucleus pulposus causing 
mild spinal stenosis, constitutes evidence of a current cervical 
spine disorder.  Evidence of such disability was not previously 
submitted to agency decision makers at the time of the May 2005 
rating decision.  Evidence of a present cervical disability 
relates to an unestablished fact necessary to substantiate the 
claim for service connection; and is neither cumulative nor 
redundant of the evidence of record at the time of the May 2005 
rating decision denial; and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  

That evidence is neither cumulative nor redundant of the evidence 
of record at the time of the May 2005 denial; and also raises a 
reasonable possibility of substantiating the claim as the 
evidence now meets a criterion as to a diagnosis of a cervical 
spine disorder.  See 38 C.F.R. § 3.156.
 
Accordingly, the Board finds that the evidence received after the 
May 2005 rating decision is new and material and serves to reopen 
the claim for service connection for a cervical spine disorder.  
Therefore, the Veteran's previously denied claim for service 
connection for a cervical spine disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Having determined that new and material evidence has been added 
to the record, the Veteran's claim of entitlement to service 
connection for a cervical spine disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as further 
assistance to the Veteran is required to comply with the duty to 
assist.  This is detailed in the REMAND below.

B.  Pes Planus

In the May 2005 rating decision, the RO declined to reopen a 
claim for service connection for pes planus on the basis that the 
evidence received since a prior final decision (rating decision 
in November 1992) did not constitute new and material evidence.  
In essence, the RO found that the evidence received since 
November 1992 did not show a diagnosis of a chronic bilateral 
foot condition related to service.  Notably, the November 1992 
rating decision denied the underlying claim on the basis that 
there was no evidence showing that flat feet were incurred during 
service or that flat feet were aggravated beyond normal 
progression during service.  

The medical evidence available at the time of the May 2005 rating 
decision, includes service treatment records, and post-service 
private and VA medical records.  

Service treatment records include the report of medical history 
in December 1972 showed that the Veteran reported that he had not 
had any foot trouble.  On examination at that time, examination 
was normal for the feet.  Service treatment records include a 
podiatry clinic record in December 1975 showing the Veteran was 
placed on arch supports six months before, and presently 
complained of pain to both feet including the arches.  The 
provisional diagnosis was fallen arches.  Service treatment 
records show that X-rays in January 1976 showed findings of flat 
feet.  The report of a January 1976 examination contains findings 
of symptomatic pes planus.

The report of an April 1976 VA examination contains a diagnosis 
of pes planus, Grade I, congenital.  A January 1981 VA 
examination included findings of pes planus without measurable 
arches.  VA treatment records of record at the time of the May 
2005 rating decision reflect that there was a diagnosis of pes 
planus.

The medical evidence received since the May 2005 rating decision 
reflects continued complaints of foot pain associated with the 
pes planus.  

None of the medical records received since the May 2005 rating 
decision contains evidence relating to the unestablished fact 
necessary to substantiate the claim-an etiological nexus between 
any current pes planus disorder, and service.  See 38 C.F.R. § 
3.156.  There is no evidence received since May 2005 showing that 
the Veteran's pes planus either began during service, or was 
aggravated in service.  In sum, the evidence received since the 
last final decision on the matter does not raise a reasonable 
possibility of substantiating the claim, and therefore would not 
warrant reopening of the claim based on submission of new and 
material evidence.

Accordingly, the Board finds that the evidence received after the 
May 2005 rating decision is not new and material and does not 
serve to reopen the claim for service connection for pes planus.  
Therefore, the Veteran's previously denied claim for service 
connection for pes planus is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a). 

III.  Disability Ratings

The Veteran claims increased disability ratings for the service-
connected (1) chronic lumbosacral strain and (2) chondromalacia 
of the left patella with mild instability.

The following general VA law and regulation on disability ratings 
apply in this case.  Disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review of 
the entire medical history regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 .  If there is a question that arises as to which 
evaluation to apply, the higher evaluation is for application if 
the disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination reports, 
in light of the whole history, so as to reflect all elements of 
the disability. Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. Functional 
impairment is based on lack of usefulness and may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
during motion. Many factors are to be considered in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. 
App. 225 (1993).  When a disability is not specifically listed in 
the Rating Schedule, it may be rated under a closely related 
injury in which the functions affected and the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

On evaluating the condition of service-connected disability, if 
it is not possible to separate the effects of a service-connected 
condition from that of a nonservice-connected condition, then 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in the 
Veteran's favor; that is, any such ambiguity as to the origin of 
such signs and symptoms shall be attributed to the service-
connected disability. Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in this case, 
if any symptoms cannot be distinguished as between service-
connected and nonservice-connected symptomatology, the Board will 
consider both as service-connected disability.  Id.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

The words "slight", "moderate", and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence with the 
objective that its decisions are "equitable and just".  38 
C.F.R. § 4.6.  Although a medical examiner's use of descriptive 
terminology such as "mild" is an element of evidence to be 
considered by the Board, it is not dispositive of an issue.  The 
Board must evaluate all evidence in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

The Veteran's statements describing the symptoms of his service-
connected disabilities are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

If a Veteran appeals a rating decision seeking an increased 
rating for a disability for which service connection has already 
been established, such as here with all three claims on appeal, 
then the primary concern is the present level of disability. See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made, 
allowing for staged ratings in cases for which service connection 
has already been established).

Thus, in deciding the claims below, the Board is cognizant of the 
importance of the present level of disability and has also 
considered whether different ratings may be warranted for 
different time periods based on the evidence of record.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis 
due to trauma that is substantiated by X-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 pct 
and 10 pct ratings based on X-ray findings will not be combined 
with ratings based on limitation of motion.

A.  Chronic Lumbosacral Strain

Under VA's Rating Schedule, the applicable criteria for 
evaluating disability of the spine provide a single set of 
criteria for rating conditions of the spine, the General Rating 
Formula for Disease and Injuries of the Spine (General Rating 
Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Veteran's service-connected chronic lumbosacral strain is 
rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the 
code for evaluating degenerative arthritis of the spine under the 
Rating Schedule section for evaluating the spine.  The service-
connected chronic lumbosacral strain is evaluated as 20 percent 
disabling.

Under VA's Rating Schedule, disabilities of the spine, are to be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The 
Spine, General Rating Formula for Diseases and Injuries of the 
Spine, Note (6) (2010).

Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 
20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 
C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases 
and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2010).

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  Id.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
Id.  Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id.  Finally, unfavorable 
ankylosis of the entire spine warrants a 100 percent evaluation.  
Id. 

Note (2) under the General Rating Formula for Diseases and 
Injuries of the Spine provides that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion is zero to 45 degrees, and left and right lateral 
rotation is zero to 80 degrees. Id. at Note (2).  (See also Plate 
V).

Also, normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id. at 
Note (2).  (See also Plate V).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is assigned 
with incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  A 
40 percent evaluation is assigned with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
The Spine, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, Diagnostic Codes 5235 to 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2010).

If intervertebral disc syndrome is presented in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes, or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4,71a, The 
Spine, Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (2).

Any associated objective neurologic abnormalities, including, but 
not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, The Spine, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

Background and Analysis

An April 2006 VA examination report shows complaints of constant 
sharp pain in the lumbar spine, and that the pain radiated down 
the inner thigh.  The veteran reported that he takes medication 
that has virtually no effect on the pain.  The Veteran reported 
that he did not use bed rest for relief; he had had no 
incapacitating episodes in the past 12 months; and he had had no 
surgery of the spine.  The Veteran reported that he used a cane, 
which he brought but did not use at the examination.  He reported 
that he used a wheelchair at home and at the examination he was 
in the wheelchair.  He also had a walker at home, which he said 
he used.
 
On examination, the Veteran was able to get out of the wheelchair 
under his own power, climb on the treatment table with no 
wavering or shaking, and turn over on the table under his own 
power.  The Veteran had normal curvature of the spine.  The 
Veteran stated that he was unable to stand to conduct normal 
range of motion study.  However, on observation, the examiner 
found that the Veteran had 45 degrees of forward flexion without 
wincing.  

Neurological examination revealed normal cerebellar test 
bilaterally; and normal motor and sensory function, with one 
possible exception to that of a very slight weakness in the left 
foot with dorsiflexion.  The examiner stated that that it was 
very difficult to test this because of the Veteran's lack of 
cooperation.

The examiner stated that the Veteran alleged decreased sensory 
findings on the lower extremity, but when repeated, this was 
completely unrepeatable and varied a great deal.  Straight leg 
raising test was positive on the left.  There was no atrophy of 
the muscles of the calves and thighs were equal.  The Veteran got 
dressed with assistance. 

The examiner noted that X-rays of the lumbar spine taken in 
December 2003 showed that S1 was transitional and the vertebral 
bodies were well aligned and would maintain heights.  Disc 
heights were well preserved.  A computed tomography examination 
in June 2004 revealed a small central disc bulging; and that the 
report contains findings that there was mild spinal stenosis at 
L4/L5, and a small-to-moderate central disc bulging causing mild-
to-moderate spinal stenosis; and bilateral facet hypertrophy.  

The examination report contains a diagnosis of lumbar disc 
disease with spinal stenosis at L3-4 and L4-5.  The examiner 
commented that the Veteran denied flare-ups, and that the 
examiner was unable to estimate function in a flare-up without 
undue speculation.  The examiner opined that the Veteran had mild 
incapacity of the lumbar spine, but that the examiner was unable 
to account for all of his symptoms due to anatomic inconsistency.

A July 2007 VA examination report shows complaints of constant 
lumbar pain that was increased in certain positions and was 
helped by medications.  He reported that this radiated to both 
feet.  The examiner noted that no physician had prescribed bed 
rest in the past year; and that the Veteran used a TENS unit on 
his back all of the time.  The Veteran reported that he did not 
have flare-up.  The Veteran presented in a wheelchair but stated 
that he can walk about 25 feet.  He used a back brace.  He 
reported he had had no surgery; and that he could not do his last 
job of meter reader because of his back and knee conditions.  He 
reported that he did not do all daily activities alone, for 
instance, he could not comb his hair because of a right arm 
condition.  

On examination, the Veteran required his wife to help get 
undressed for the back examination.  He walked with a slow wide-
stance gait.  He was able to stand on heels and toes.  He tended 
to stand with his back flexed.  

On range of motion testing, the Veteran exhibited forward flexion 
from zero to 30 degrees; extension from zero to 10 degrees; right 
lateral flexion from zero to 20 degrees; left lateral flexion 
from zero to 10 degrees; left lateral rotation from zero to 10 
degrees and right lateral rotation from zero to 10 degrees.  
Repetitive motion did not change his range of motion.  The 
Veteran complained of pain at the end point of all motions.  The 
examiner assessed that there was no objective evidence of pain.  
The Veteran did not complain of pain to light touch in the lumbar 
region.  Right and left straight leg raising at 70 degrees 
bilaterally caused low back pain.  The Veteran had a 3/5 positive 
Waddell sign.

X-rays of the lumbosacral spine revealed a transitional S1 
vertebra; the disc spaces were well maintained.  The report 
contains an impression of congenital anomaly, S1 vertebra, lumbar 
spine.  

The examiner made the following opinions/comments.  The Veteran's 
subjective complaints were not supported by objective physical 
findings; the congenital anomaly noted on X-ray was not generally 
considered to be clinically significant.  The examiner opined 
that DeLuca provisions could not be clearly delineated; during a 
flare up, the Veteran could have further limitations in range of 
motion and amount of pain in functional capacity.  The examiner 
opined that he could not estimate the additional loss without 
resorting to mere speculation.

Rating Based on Separate Neurological Abnormalities or 
Incapacitating Episodes

On review of the VA examination reports dated in April 2006 and 
July 2007, and other medical records on file during the relevant 
period, the Board finds that a disability rating in excess of 20 
percent is not warranted for the service-connected chronic 
lumbosacral strain on the basis of separate neurological 
abnormalities or incapacitating episodes.

As reflected in the two reports of VA examination of the chronic 
lumbosacral strain, discussed above, the Board does not find that 
there are separately diagnosed neurologic abnormalities shown to 
be caused by or part of the service-connected chronic lumbosacral 
strain, during any period on appeal.  Further, while the Veteran 
does complain about periodic radiating lower extremity pain, 
clinical findings such as sensory and motor functioning are not 
consistent with these subjective complaints, and the evidence 
therefore is currently against separate compensable ratings for 
peripheral neuropathy of any lower extremity.  

Further, the preponderance of the evidence does not show that the 
Veteran's lumbar spine disability results in intervertebral disc 
syndrome symptoms suggestive of sciatic nerve involvement to any 
extent that could allow for a higher rating than 20 percent 
pursuant to relevant criteria for evaluation under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a.  In that regard, there is no 
evidence of incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, so as to warrant a 40 percent disability rating under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.   Id.
 
Basically, as reflected in the examination findings above, 
overall the evidence does not show any such symptoms of 
"incapacitating episodes" during any part of the period in 
question.  The examiners at the examinations above did not make 
any objective findings of any incapacitating episodes, and the 
Veteran has not reported any incapacitating episodes.  Moreover, 
at no time has any incapacitating episode resulted in bed rest 
that was prescribed by a physician.  

Further, other medical evidence on file does not show any 
separate neurological abnormalities shown to be related to the 
chronic lumbosacral strain, or any significant problems 
constituting incapacitating episodes due to intervertebral disc 
syndrome involving the lumbar spine.  

Therefore, evaluation under criteria for separately diagnosed 
neurologic abnormalities or incapacitating episodes would not 
provide for a higher disability rating in excess of the current 
20 percent for any period since the claim was filed.  Since those 
criteria are not more favorable to the Veteran than other 
applicable criteria, no further discussion of evaluation based on 
separately diagnosed neurologic abnormalities or incapacitating 
episodes is required.

Rating Based on the General Rating Formula for Diseases of the 
Spine

Period Prior to July 19, 2007 

Based on the foregoing discussion of the evidence on file, for 
the period prior to the July 19, 2007 VA examination, the 
evidence of record does not show that the Veteran's chronic 
lumbosacral strain meets the criteria for a disability rating in 
excess of 20 percent, under any other diagnostic criteria of the 
General Rating Formula for Diseases of the Spine .   

Prior to the July 19, 2007 VA examination, the Veteran's does not 
meet any criterion for an evaluation in excess of 20 percent 
under the criteria for evaluating limitation of motion.  Even 
with consideration of pain, as reflected in the April 2006 VA 
examination report, the Veteran's range of lumbar flexion was to 
45 degrees.  That finding is clearly within the range warranting 
no more than a 20 percent disability rating.  These findings do 
not constitute symptoms as to warrant a higher rating than 20 
percent.

During the period prior to July 19, 2007, none of the medical 
evidence confirms findings of limitation of motion of the lumbar 
spine that would meet the criteria for the next higher rating of 
40 percent available for rating impairment of the lumbar spine.  
None of the medical records on file dated prior to the date of 
that examination reflects that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less; or shows 
favorable ankylosis of the entire thoracolumbar spine.
   
The April 2006 VA examiner found that the Veteran had forward 
flexion of the spine to 45 degrees; and the examiner opined that 
the veteran had mild incapacity of the lumbar spine, but the 
examiner was unable to account for all of the Veteran's symptoms 
due to anatomic inconsistency.

These limitations would not result in findings meeting diagnostic 
criteria for the next higher disability rating during the period 
prior to April 19, 2006; that is, they would not result in a 
disability picture constituting a limitation in forward flexion 
of the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.

Period Beginning From July 19, 2007 

Based on the evidence of record, and after affording the Veteran 
the benefit of any remaining doubt, the Board finds that the 
functional loss due to pain associated with the chronic 
lumbosacral strain is sufficient to warrant a rating of 40 
percent for the chronic lumbosacral strain for the period from 
the time of the July 19, 2007 VA examination.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The evidence contained in the July 2007 VA examination report 
shows significant symptoms.  On range of motion testing, the 
Veteran exhibited forward flexion from zero to 30 degrees with 
complaint of pain.  Notably, the examiner found that repetitive 
motion did not change that range of motion, and the examiner 
assessed that there was no objective evidence of pain.  However, 
the Veteran is competent to attest as to the pain associated with 
the movement of his back.  Other evidence including statements 
from the Veteran during the period from July 2007 shows that the 
lumbar spine back was affected by pain on motion.  

Based on that evidence, and after affording the Veteran the 
benefit of any remaining doubt, the Board finds that the 
functional loss due to pain associated with the chronic 
lumbosacral strain is sufficient to warrant a rating of 40 
percent for the lumbar spine disability for the period from July 
19, 2007.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence of record for that period does not show, however, 
that the Veteran's low back disability meets the criteria for a 
disability rating in excess of 40 percent, under any diagnostic 
criteria.  The Veteran's low back disability does not meet any 
criterion for an evaluation in excess of 40 percent during the 
period beginning from July 19, 2007, with respect to any 
criterion for evaluating limitation of motion.

Even with consideration of pain, as reflected in the July 2007 VA 
examination report, the Veteran's range of lumbar flexion was to 
30 degrees.  This finding is clearly within the range warranting 
no more than a 40 percent disability rating.  During the period 
from the time of the July 2007 VA examination, none of the 
medical evidence confirms findings of unfavorable ankylosis of 
the entire thoracolumbar spine so as to meet the criteria for the 
next higher rating of 50 percent.  None of the medical records on 
file dated from that date reflects that forward flexion of the 
entire thoracolumbar spine unfavorably ankylosed.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.
   
Conclusions

In summary, the Board does not find that any higher disability 
ratings than 20 and 40 percent, respectively, are warranted under 
any relevant diagnostic criteria for the respective periods prior 
to, and starting from, July 19, 2007, for the Veteran's service-
connected chronic lumbosacral strain.  The Board further finds 
that the evidence of functional loss due to pain associated with 
the chronic lumbosacral strain, does not warrant any additional 
rating in excess of that granted herein.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.
  
Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for a higher level of 
disability rating for the service-connected chronic lumbosacral 
strain, in excess of 20 percent prior to July 19, 2007, and in 
excess of 40 percent from that time.  Given the nature of the 
Veteran's chronic lumbosacral strain, as described above, the 
Board finds that there is no basis under any of the relevant 
diagnostic codes for awarding a higher evaluation during the 
respective periods before and from July 19, 2007.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher evaluation.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher evaluation.

B.  Chondromalacia Left Patella With Mild Instability

Under Diagnostic Code 5260, the Veteran's left knee disability is 
evaluated on the basis of limitation of flexion of the leg at the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The potentially 
applicable diagnostic code criteria addressing musculoskeletal 
conditions of the knee include the following.  Limitation of 
flexion of a leg (knee) is rated 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 percent 
when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Limitation of extension of a leg (knee) is rated 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 30 
percent when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2010).

Diagnostic Code 5257 provides a 10 percent evaluation for knee 
impairment with slight recurrent subluxation or lateral 
instability, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both codified at 38 C.F.R. §4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9- 2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions provide that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is x-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Analysis

On review of the VA examination reports dated in April 2006 and 
July 2007, and other medical records on file during the relevant 
period, the Board finds that a disability rating in excess of 10 
percent is not warranted for the service-connected chondromalacia 
of the left patella with mild instability.  

The April 2006 VA examination report shows complaints of pain in 
the left knee for varying lengths of time each day up to all day.  
The Veteran described a sharp pain which was not helped by 
medication.  The Veteran reported that the left knee gives away 
on him six to seven times daily, and that there is pain and 
weakness of that extremity.  He reported that he falls often, and 
when he has a flare-up he has swelling of the knee, lasting a day 
or two.  The Veteran reported that he uses a brace and had never 
had surgery on the left knee.

The evidence contained in the April 2006 VA examination report 
shows that on examination the Veteran reported tenderness at all 
points in the anterior knee, and that extension was painful.  The 
Veteran sat with his knee in a position of 62 degrees of flexion, 
a position he reported to be most comfortable.  In prone 
position,  range of motion for the left knee was from zero to 16 
degrees of flexion, with the Veteran reporting pain beyond that 
point of flexion.  After repetitive motion, the range of motion 
was from zero to 25 degrees.  Passive range of motion of the left 
knee was only with extension, and only with great protest of 
discomfort; however he did go to that point and no effort was 
made to restrain the examiner and no complaint was made 
afterward.

All testing was normal for Lachman's test, drawer test, McMurray 
test, and test for collateral ligament stability zero and 30 
degrees.  A December 2005 X-ray showed findings of "The left 
knee showed no abnormality.  No fracture is suspected."  

The report contains a diagnosis of patellofemoral syndrome of the 
left knee previously known as chondromalacia of the left knee.  
The examiner commented that he saw no evidence of instability of 
the left knee; and that the Veteran had mild incapacity of the 
left knee.  The examiner opined that he was unable to estimate 
function in a flare-up without undue speculation.

A December 2006 VA orthopedics clinic note shows that on 
examination that the knees had full range of motion, no 
instability, no effusion, with good muscle tone.

The July 2007 VA examination report shows that the Veteran 
reported complaints of constant pain, which radiated to the foot, 
and which was helped by medication. He reported that he uses 
braces on both knees; and that his left knee goes out and gives 
way.  He reported that the knee swells and he has tenderness, and 
that it was presently swollen.  He reported that the patella has 
dislocated, and he did not have inflammatory arthritis.

On examination, the Veteran walked with a slow, wide-stance gait.  
The left knee had no effusion or ligamentous instability.  There 
was no subpatellar crepitus.  The Veteran complained of point 
tenderness along the medial border of the patella.  He had zero 
degrees of extension with zero to 100 degrees of flexion.  He 
resisted further flexion and complained of pain at 100 degrees.  
There was no objective evidence of pain, and repetitive motion 
did not change anything.  X-rays of the left knee were normal.  
After examination, the report contains an impression of no 
objective evidence of left knee condition. 

The examiner commented that the Veteran's subjective complaints 
were not supported by objective physical findings.  The examiner 
commented that he was not sure of the true range of motion was in 
the left knee because the Veteran stopped him from even passively 
going past 100 degrees, but he could not find any objective 
reasons for it to be stiff other than the fact that the Veteran 
wears a brace, and perhaps this prevents using the knee in a 
normal manner and maintaining normal range of motion.  The 
examiner opined that the Veteran had objective mild impairment of 
the left knee.

Other evidence including statements from the Veteran shows that 
the left knee was affected by pain on motion.  

Based on the foregoing, the evidence of record does not show that 
the Veteran's left knee disability meets the criteria for a 
disability rating in excess of 10 percent, under any diagnostic 
criteria for any time period during the pendency of the claim.  
As reflected in the two VA examination reports discussed above, 
the left knee disability does not meet the criteria for a rating 
in excess of 10 percent, for limitation of flexion or of 
extension.  

At no time has examination findings or other reviewed evidence on 
file shown that flexion was limited to or approximated 30 
degrees, or extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Although at the April 2006 VA 
examination, the Veteran allowed only 16 degrees of flexion of 
the left knee claiming pain if he went beyond that, he did sit on 
the treatment table with a position of 62 degrees of flexion.  
Further, subsequently in December 2006, a VA orthopedics clinic 
note shows that on examination both knees had full range of 
motion.

None of the findings of the two examinations discussed, or other 
reviewed evidence on file, shows that the service connected left 
knee disability would warrant a disability rating in excess of 10 
percent, for limitation of flexion or extension, under Diagnostic 
Codes 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

None of the remainder of medical evidence on file shows a 
limitation of flexion or extension to an extent so as to warrant 
a disability rating in excess of 10 percent for the left knee 
disability during any period on the appeal.  

Even when considering the above findings in light of DeLuca, 
given the comments of the examiners as to the objective findings 
of examination, including most recently in July 2007 that the 
Veteran had zero degrees of extension with zero to 100 degrees of 
flexion, which do not even meet criteria for a zero percent 
disability rating, the findings from the medical records do not 
support a schedular rating in excess of 10 percent under the 
relevant diagnostic criteria.  See 38 C.F.R. § Diagnostic Codes 
5260 or 5261.  Moreover, at the July 2007 VA examination the 
examiner opined that the Veteran had objective mild impairment of 
the left knee.

Further, there is no objective evidence of any ankylosis of the 
left knee; recurrent subluxation or lateral instability; episodes 
of locking pain, and effusion into the joint due to dislocated 
semilunar cartilage; or malunion or nonunion impairment of the 
tibia and fibula.  Thus, evaluation under relevant diagnostic 
code criteria would provide no greater benefit.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.

The Board has also considered whether the Veteran is entitled to 
a higher rating than 10 percent on the basis of functional loss 
due to pain pursuant to DeLuca, supra.  However, even allowing 
for the Veteran's reports of the extent of severity, there is no 
objective clinical indication he has symptoms causing functional 
limitation to a degree that would support an evaluation in excess 
of 10 percent for the left knee disability for any period covered 
by the claim on appeal.  

Accordingly, the Board finds that a disability rating in excess 
of 10 percent is not warranted for the service-connected 
chondromalacia of the left patella with mild instability.  The 
preponderance of the evidence is against a disability rating in 
excess of 10 percent for the Veteran's service-connected 
chondromalacia of the left patella with mild instability, for any 
period.  38 C.F.R. § 4.3; Hart, supra. 

C.  Summary Considerations

The above rating determinations regarding the chronic lumbosacral 
strain and chondromalacia of the left patella with mild 
instability, are based on application of pertinent provisions of 
the VA's Rating Schedule.  The Board also considered whether it 
would be proper to refer the case for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  But the 
Board finds no basis for further action on this question as there 
are no circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.

There is no showing that the Veteran's service-connected chronic 
lumbosacral strain, or chondromalacia of the left patella with 
mild instability, reflect so exceptional or unusual a disability 
picture as to warrant the assignment of higher ratings than that 
granted here.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that either of the two disabilities results in marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluations) for any period since the Veteran 
submitted his claims.

Moreover, the conditions are not, separately or in combination, 
shown to warrant frequent periods of hospitalization, or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such factors, 
the Board is not required to remand the claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

New and material evidence has been received to reopen the 
previously denied claim for service connection for a cervical 
spine disability claimed as herniated nucleus pulposus; the claim 
is reopened.  To this extent, the appeal is granted.

New and material evidence not having been received to reopen the 
previously denied claim of entitlement to service connection for 
pes planus, the appeal is denied.

A disability rating in excess of 20 percent for chronic 
lumbosacral strain, for the period prior to July 19, 2007, is 
denied.

Subject to the law and regulations governing payment of monetary 
benefits, a schedular 40 percent disability rating for chronic 
lumbosacral strain for the period beginning from July 19, 2007, 
is granted.

A disability rating in excess of 10 percent for chondromalacia of 
the left patella with mild instability is denied.


REMAND

In light of the Board's decision reopening service connection for 
a cervical spine disorder, a remand of the underlying service 
connection claim is necessary to accord the AOJ an opportunity to 
adjudicate the issue on a de novo basis.  Also, for the reasons 
discussed below, a remand is necessary for purposes of further 
development with respect to the underlying claim for service 
connection for a cervical spine disorder; and with respect to the 
claims for service connection for (1) a right shoulder disorder; 
(2) a right arm disorder; and (3) a headaches disorder.

In a September 2004 statement, the Veteran claimed service 
connection for a right arm disorder, right shoulder disorder, and 
neck disorder (cervical spine) on the basis that due to his 
service-connected left knee disability, he fell and this resulted 
in the right arm, right shoulder, and neck disorders.  VA 
treatment records show that the Veteran has also associated his 
claimed headaches to the falls.  Notably, service treatment 
records include records showing inservice: symptoms of headaches; 
complaints of pain around the orbits associated with a report of 
head injury a year before, and X-ray findings negative for 
fracture; and a X-ray finding of focalization of C5 and possibly 
C6.

Service connection is permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Here, the Veteran has not been afforded a VA examination on the 
issues of either direct or secondary service connection for any 
of these claims as to a right arm disorder, right shoulder 
disorder, neck disorder (cervical spine), or headaches.  The 
medical record reveals a current diagnosis for each of these 
three conditions on appeal.  

A March 2005 VA neurological outpatient note shows that the 
Veteran has reported that his left knee gives out and that he had 
difficulty balancing himself and started falling recently.  A 
January 2007 VA neurology outpatient note shows that the Veteran 
reported that his headaches started in 2004 when his knee gave 
out and he fell and hit his head on the left side.

In connection with the treatment associated with falls, the 
Veteran has reported complaints of resulting neck pain, right arm 
pain, right shoulder pain, and headaches.  The VA outpatient 
notes include findings of encephalomalacia; chronic headaches; 
small central herniated nucleus pulposus; and hypertrophic 
changes at the acromioclavicular joint associated with small 
acromion spur causing impingement along superior aspect of the 
supraspinatis; no evidence of rotator cuff tear. 

As the Veteran is service-connected for chondromalacia, left 
patella with mild instability, and in the context of obtaining 
treatment the Veteran has presented lay evidence of falls he 
associated with his service-connected left knee disability, the 
RO should obtain opinions on whether there is an etiological 
nexus between the service-connected left knee disability and any 
current disability claimed as secondary to the service-connected 
left knee disability-to include symptoms of that disability 
causing falls.  Based on the foregoing, and since the information 
and evidence of record does not contain sufficient competent 
medical evidence of a nexus to decide the claim, a medical 
examination with pertinent opinion is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter 
complying with the decision reached in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
Specifically, this letter should advise him 
about the elements to establish secondary 
service connection pursuant to the provisions 
of 38 C.F.R. § 3.310 (2010). 

2.  Ask the Veteran to provide information as 
to the dates of any treatment received since 
July 2008 for any conditions of the (1) 
cervical spine; (2) right shoulder; (3) right 
arm; or with respect to headaches.  Ask him 
to furnish signed authorizations for the 
release to the VA of private medical records 
in connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159.

3.  Schedule the Veteran for an orthopedic 
examination, by an appropriate medical doctor 
specialist, to determine the nature and 
etiology of any disorders of the (1) cervical 
spine; (2) right shoulder; (3) right arm.  
Advise the Veteran that failure to report for 
his examination, without good cause, would 
have adverse consequences on his claim.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of any 
relevant injury and symptoms during and after 
his period of active service, to specifically 
include in relation to the asserted falls due 
to the service-connected left knee 
disability.

For any diagnosed disability of the cervical 
spine, right shoulder, and/or right arm, the 
examiner should provide a medical opinion as 
to whether there is a probability of 50 
percent or greater (is at least as likely as 
not) that such disability: (1) began or was 
permanently worsened during active service, 
and/or was the result of an inservice injury 
or disease; or (2) was caused by or 
aggravated by a service-connected disability, 
to specifically include the likelihood that 
any claimed disorder is the result of falls 
due to the service-connected left knee 
disability; or (3) in the case of arthritis, 
become manifest to a degree of 10 percent or 
more within one year from date of release 
from service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current disability of the 
cervical spine, right shoulder, or right arm 
to service or to a service-connected 
disability.  

4.  Schedule the Veteran for a neurology 
examination, by an appropriate medical doctor 
specialist, to determine the nature and 
etiology of any headaches disorder.  Advise 
the Veteran that failure to report for his 
examination, without good cause, would have 
adverse consequences on his claim.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should be 
included in the examination report.  If the 
examiner determines that it is not feasible 
to respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should elicit from the Veteran a 
narrative of his history of any relevant 
injury and symptoms during and after his 
period of active service, to specifically 
include in relation to the asserted falls due 
to the service-connected left knee 
disability.

For any headaches disability diagnosed, the 
examiner should provide a medical opinion as 
to whether there is a probability of 50 
percent or greater (is at least as likely as 
not) that such disability: (1) began or was 
permanently worsened during active service, 
and/or was the result of an inservice injury 
or disease; or (2) was caused by or 
aggravated by a service-connected disability, 
to specifically include the likelihood that 
any claimed headaches disorder is the result 
of falls due to the service-connected left 
knee disability; or (3) in the case of brain 
hemorrhage or thrombosis, or other organic 
diseases of the nervous system, become 
manifest to a degree of 10 percent or more 
within one year from date of release from 
service.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current headaches disability to 
service or to a service-connected disability.  

5.  After the requested examinations have 
been completed, the AOJ must ensure that all 
instructions ordered here are undertaken.  If 
not, take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Also the AOJ 
should conduct any additional development 
deemed necessary.

6.  Then, following any additional 
development deemed appropriate, consider any 
additional evidence received subsequent to 
the RO's issuance of the July 2008 Statement 
of the Case.  

Readjudicate the claims under review.  If any 
benefit sought is not granted, issue the 
Veteran and his representative a supplemental 
statement of the case.  Allow an appropriate 
period of time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


